PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

 

SERIE A — N° 2
Le 30 août 1924

RECUEIL DES ARRETS

AFFAIRE DES CONCESSIONS
MAVROMMATIS EN PALESTINE

 

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

 

SERIES A — No 2
August 30th, 1924

COLLECTION OF JUDGMENTS

THE MAVROMMATIS
PALESTINE CONCESSIONS

LEYDE
SOCIÉTÉ D’EDITIONS
A.W. SIJTHOFF
1924

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1924

 
PERMANENT COURT OF INTERNATIONAL JUSTICE.

FIFTH (ORDINARY) SESSION
On August 30th, 1924

Before:

MM. LODER, President,
Weiss, Vice-President,

Lord FINLay,

MM. NYHOLM,
Moore,
. DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
HUBER,
PEssôa,

CALOYANNI, National Judge.

CASE OF THE MAVROMMATIS PALESTINE

CONCESSIONS.

The Government of the Greek Republic, represented by
LE. M. Kapsambelis, Greek Minister at The Hague,

versus

The Government of His Britannic Majesty, represented by
sir Cecil J. B. Hurst, K.C.B., K.C., Legal Adviser to the Foreign

Office,

Respondent.

1924.
August 3oth
File E.c. 10]
Docket V. 1
JUDGMENT No. 2 7

OBJECTION TO THE JURISDICTION OF THE COURT
MADE BY HIS BRITANNIC MAJESTY’S GOVERNMENT.

The Court, composed as above, having heard the observations
and conclusions of the Parties, delivers the following judgment :

The facts :

The Government of the Greek Republic, by an application
instituting proceedings filed with the Registry of the Court on
May 13th, 1924, in conformity with Article 40 of the Statute
and Article 35 of the Rules of Court, has submitted to the
Permanent Court of International Justice a suit arising out of the
alleged refusal on the part of the Government of Palestine, and
consequently also on the part of His Britannic Majesty’s Govern-
ment, since the year 1921 to recognise to their full extent the
rights acquired by M. Mavrommatis, a Greek subject, under
contracts and agreements concluded by him with the Ottoman
authorities in regard to concessions for certain public works to
be constructed in Palestine.

This application concludes with a request that the Court may
be pleased to give judgment to the effect that the Government
of Palestine and consequently also the Government of His Bri-
tannic Majesty, have, since 1921, wrongfully refused to recognise
to their full extent the rights acquired by M. Mavrommatis under
the contracts and agreements concluded by him with the Ottoman
authorities in regard to the works specified above, and that the
Government of His Britannic Majesty shall make reparation for
the consequent loss incurred by the said Greek subject, a loss
which is estimated at £234,339 together with interest at six
per cent as from July 20th, 1923, the date on which this estimate
_ was made.

The considerations leading up to these conclusions have been
developed in the Case filed with the Court by the claimant on
May 23rd, 1924. It is therein specified that the Greek Govern-
ment, abandoning a portion of its original claim relating to the
irrigation works in the Jordan Valley, asks for judgment only
in.respect of two groups of concessions, namely : those relating
to the construction and working of an electric tramway system,
the supply of electric light and power and of drinking water in
JUDGMENT No. 2 | 8

the city of Jerusalem, and those relating to the construction
and working of an electric tramway system, the supply of electric
light and power and of drinking water in the city of Jaffa and
the irrigation of its gardens from the waters of El-Hodja.

On the grounds stated in the Case, the Greek Government
asks the Court to give judgment as follows:

The Jerusalem Concessions :

(x) That, these concessions having begun to be put into opera-
tion, the British Government, in its capacity as Mandatory
for Palestine, is bound to maintain them and to agree to their
adaptation to the new economic conditions of the country, or
to redeem them by paying to the claimant reasonable compensa-
tion ; .

(2) that, having in fact already. made its choice, by rendering
impossible, directly or indirectly, the carrying out of the works
for which the claimant holds a concession, it must pay him
compensation ;

(3) that, taking into account all the various elements of the
loss occasioned to the claimant, he shall receive fair and reasonable
compensation by means of the payment to him of the sum of
£121,045, together with interest at six per cent from July 2oth,
1923, until the date on which judgment is given.

The Jaffa Concessions :

(x) that the fact that these were granted after October 29th,
1914, does not justify the British Government in refusing to
recognise them ; ;

(2) that the fact that they were not confirmed by Imperial
iradé, which is a simple formality not to be withheld at discretion,
does not deprive them of their international value ;

(3) that, though the British Government, in its capacity as
Mandatory for Palestine, is at liberty not to maintain them, it
is nevertheless under an international obligation to compensate
their holder for the loss which it has inflicted upon him by
deciding—as it has done—not to allow him to proceed with them ;

(4) that, taking into account all the elements of the loss thus
sustained by the claimant, he shall receive fair and reasonable
compensation by means of the payment to him of the sum of

 
JUDGMENT No. 2 9

£113,294, together with interest at six per cent from July 2oth,
1923, until the date on which judgment is given.

The application instituting proceedings was, in accordance
with Article 40 of the Statute, communicated to the Government
of His Britannic Majesty on May 15th, 1924, and the Greek Case
was transmitted to that Government on May 31st. On June 3rd,
His Britannic Majesty’s Government informed the Court that
it found itself obliged to make a preliminary objection on
the ground that the Court had no jurisdiction to entertain the
proceedings in question. In agreement with His Britannic
Majesty’s Government, the President fixed June 16th as the date
for the filing of the objection to the Court’s jurisdiction.

On that date, the Agent of His Britannic Majesty’s Government
filed with the Registry of the Court a preliminary objection to
the Court’s jurisdiction and a preliminary counter-case in the
proceedings respecting the Mavrommatis Palestine Concessions.

The objection concludes with a request that the Court may
be pleased to give judgment on the preliminary objection filed
on behalf of His Britannic Majesty’s Government and, without
entering at the present stage upon the merits of the case, to
dismiss the proceedings instituted by the Greek Government ;
whilst in conclusion of the preliminary counter-case it is sub-
mitted on behalf of His Britannic Majesty's Government that
the proceedings instituted by the Government of the Greek
Republic should be dismissed upon the ground that the Court
has no jurisdiction to entertain them.

The Agent of the Government of the Greek Republic (having
been informed of the filing of the objection made by the British
Government) requested permission, on behalf of his Government,
to make a written reply to this objection.

He was requested to submit his reply on June 30th.

Accordingly, on the day fixed, the Greek Agent filed his Govern-
ment’s reply to the British preliminary counter-case concerning
the Court’s jurisdiction.

This reply, in conclusion, requests the Court to declare that the
objection to the jurisdiction of the Court has not been established
and to dismiss it ; and to reserve the suit for judgment on its merits.

In support of their conclusions, the Parties have handed in to the
Court a number of documents as annexes to the case or preliminary
counter-case.
JUDGMENT No. 2 10

Furthermore, the Court has heard, in the course of public sittings
held on July 15th and 16th, 1924, the statements of H.E. M. Politis,
counsel for the applicant Government, and of the Agent of the
respondent Government.

The Law.

Before entering on the proceedings in the case of the Mavrommatis
concessions, the Permanent Court of International Justice has been
made cognisant of an objection taken by His Britannic Majesty’s
Government to the effect that the Court cannot entertain the pro-
ceedings. The Court has not to ascertain what are, in the various
codes of procedure and in the various legal terminologies, the specific
characteristics of such an objection; in particular it need not consider
whether ‘‘competence” and “‘jurisdiction’”’, incompétence and fin
de non-recevoir should invariably and in every connection be
regarded as synonymous expressions. It will suffice to observe
that the extremely wide bearing of the objection upon which,
before the case can be argued on its merits, the Court has to
take a decision (without, however, in so doing, in any way
prejudging the final outcome of such argument) has been indicated
by the Parties themselves in their preliminary counter-case and
reply or in the course of the oral statements made on their behalf.
It appears in fact from the documents before the Court and from
the speeches of Sir Cecil Hurst and of HE. M. Politis that the
preliminary question to be decided is not merely whether the nature
and subject of the dispute laid before the Court are such that
the Court derives from them jurisdiction to entertain it, but also
whether the conditions upon which the exercise of this jurisdiction
is dependent are all fulfilled in the present case.

The general basis of the jurisdiction given to the Permanent
Court of International Justice is set down in Articles 34 and 36
of the Statute, according to which, in the first place, only States
or Members of the League of Nations may appear before it and,
in the second place, it has jurisdiction to hear and determine “all
cases which the Parties refer to it and all matters specially provided
for in Treaties and Conventions in force”.

In the application instituting proceedings the Greek Government
relies on the following :
JUDGMENT No. 2 II

Article 9 of Protocol XII annexed to the Peace Treaty of
Lausanne of July 24th, 1923;

Articles 11 and 26 of the Mandate for Palestine conferred on
His Britannic Majesty on July 24th, 1922;

Article 36, first paragraph, and Article 40 of the Statute of the
Court and Article 35, paragraph 2, of the Rules of Court.

The Parties in the present case agree that Article 26 of the
Mandate falls within the category of ‘matters specially provided
for in Treaties and Conventions in force” under the terms of
Article 36 of the Statute and the British Government does not
dispute the fact that proceedings have been duly initiated in
accordance with Article 40 of the Statute. |

Article 26 of the Mandate contains the following clause:

“The Mandatory agrees that, if any dispute whatever
should arise between the Mandatory and another Member
of the League of Nations relating to the interpretation or
the application of the provisions of the Mandate, such
dispute, if it cannot be settled by negotiation, shall be submit-
ted to the Permanent Court of International Justice provided
for by Article 14 of the Covenant of the League of Nations.”

The question therefore arises whether the conditions laid down
by Article 26 in regard to the acceptance of the Court’s jurisdiction,
the absence of which would render such acceptance inoperative, are
fulfilled in the case before the Court.

Before considering whether the case of the Mavrommatis con-
cessions relates to the interpretation of application of the Mandate
and whether consequently its nature and subject are such as to
bring it within the jurisdiction of the Court as defined in the
article quoted above, it is essential to ascertain whether the case
fulfils all the other conditions laid down in this clause. Does the
matter before the Court constitute a dispute between the Manda-
tory and another Member of the League of Nations? Isit a dispute
which cannot be settled by negotiation ?

I.

A dispute is a disagreement on a point of law or fact, a conflict
of legal views or of interests between two persons. The present
suit between Great Britain and Greece certainly possesses these
characteristics. The latter Power is asserting its own rights by
JUDGMENT No. 2 I2

claiming from His Britannic Majesty’s Government an indemnity
on the ground that M. Mavrommatis, one of its subjects, has been
treated by the Palestine or British authorities in a manner incom-
patible with certain international obligations which they were
bound to observe.

In the case of the Mavrommatis concessions it is true
that the dispute was at first between a private person and
a State — ie. between M..Mavrommatis and Great Britain.
Subsequently, the Greek Government took up the case. The dis-
pute then entered upon a new phase; it entered the domain of
international law, and became a dispute between two States.
Henceforward therefore it is a dispute which may or may not fall
under the jurisdiction of the Permanent Court of International
Justice.

Article 26 of the Mandate, in giving jurisdiction to the Permanent
Court of International Justice does not, in fact, merely lay down
that there must be a dispute which requires to be settled. It goes
on to say that the dispute must be between the Mandatory and
another Member of the League of Nations. This is undoubtedly
the case in the present suit, since the claimant State Greece, like
Great Britain, has from the outset belonged to the League of
Nations. It is an elementary principle of international law that a
‘State is entitled to protect its subjects, when injured by acts
contrary to international law committed by another State, from
whom they have been unable to obtain satisfaction through the
ordinary channels. By taking up the case of one of its subjects
and by resorting to diplomatic action or international judicial
proceedings on his behalf, a State is in reality asserting its own
rights — its right to ensure, in the person of its subjects, respect
for the rules of international law.

The question, therefore, whether the present dispute originates
in an injury to a private interest, which in point of fact is the case
in many international disputes, is irrelevant from this standpoint.
Once a State has taken up a case on behalf of one of its subjects
before an international tribunal, in the eyes of the latter the State
is sole claimant. The fact that Great Britain and Greece are
the opposing Parties to the dispute arising out of the Mavrommatis
concessions is sufficient to make it a dispute between two States
within the meaning of Article 26 of the Palestine Mandate.
JUDGMENT No. 2 13

IT.

The second condition by which this article defines and limits the
jurisdiction of the Permanent Court in questions arising out of the
interpretation and application of the Mandate, is that the dispute
cannot be settled by negotiation. It has been contended that this con-
dition is not fulfilled in the present case ; and leaving out of account
the correspondence previous to 1924 between Mavrommatis or
his solicitors and the British Government, emphasis has been laid
on the very small number and brevity of the subsequent commu-
nications exchanged between the two Governments, which commu-
nications appear to be irreconcilable with the idea of negotiations
properly so-called. The true value of this objection will readily be
seen if it be remembered that the question of the importance and
chances of success of diplomatic negotiations is essentially a relative
one. Negotiations do not of necessity always presuppose a more or
less lengthy series of notes and despatches ; it may suffice that a
discussion should have been commenced, and this discussion may
have been very short ; this will be the case if a dead lock is reached,
or if finally a point is reached at which one of the Parties definitely
declares himself unable, or refuses, to give way, and there can there-
fore be no doubt that the dispute cannot be settled by diplomatic
negotiation. This will also be the case, in certain circumstances, -
if the conversations between the Governments are only the conti-
nuation of previous negotiations between a private individual
and a government.

It is true that the State does not substitute itself for its subject ;
it is asserting its own rights and, consequently, factors foreign to
the previous discussions between the individual and the competent
authorities may enter into the diplomatic negotiations. But it is
equally true that if the diplomatic negotiations between theGovern-
ments commence at the point where the previous discussions left
off, it may well happen that the nature of the latter was such as to
render superfluous renewed discussion of the opposing contentions
in which the dispute originated. No general and absolute
rule can be laid down in this respect. It is a matter for consider-
ation in each case. In the case now before the Court, the negotiations
between M. Mavrommatis or his representatives and the Palestine
or British authorities had covered precisely the points on which
the Greek Government decided to rely, and did in fact rely as against
JUDGMENT No. 2 14

the British Government with regard to the recognition of the
Mavrommatis concessions. And the negotiations between the con-
cessions holder and the authorities were throughout conducted
on the basis of international instruments subsequently relied on by
the Greek Government-when it approached His Britannic Majesty’s
Government. That this is the case appears from the whole of the
correspondence placed before the Court and more especially from
the letter sent by the Foreign Office on April rst, 1924 to the Greek
Legation in London, in which all the questions which had previously
been discussed between the interested person and the Colonial
Office were recapitulated. One proof that the Greek Government
took this view is the fact that it had associated itself with the steps
taken by its subject by transmitting to the Foreign Office the letter
sent to the Greek Legation by M: Mavrommatis on December 18th,
1022. The Greek Government moreover had already realised
from two letters, dated January 22nd and February 2nd, 1923, sent
by Mr. G. Agar Robartes of the Foreign Office to M. Melas, Secretary
of the Greek Legation in London, that the British Government was
indisposed to enter into direct negotiation with it regarding the claim
of its subject. A year later, on January 26th, 1924, the Greek Lega-
tion in London wrote to the Foreign Office in order to ascertain
whether in the opinion of the British Government, “M. Mavrom-
matis’ claims could not be satisfactorily met’’ or submitted to
arbitration either by a member of the High Court of Justice or by a
tribunal of which the president, failing agreement between the
Parties, should be appointed by the British Government itself ;
and the note of His Britannic Majesty’s Secretary of State for
Foreign Affairs, dated April Ist, 1924, was regarded by Greece
as a definitely negative reply.

This note moreover is also of great importance from another point
of view. For it tends to show the official character of the correspond-
ence which had taken place regarding the Mavrommatis conces-
sions between the Greek Legation in London and the Foreign Office or
certain of their officials. Thus the note of the Secretary of State
refers expressly to the note—above mentioned—signed by
M. Collas on January 26th, 1924 ; and the latter in its turn refers to
the letter sent by Mr. Robartes to M. Melas on February 2nd,
1923. It should also be observed that all this correspondence
bears the registration numbers of the Legation and of the Foreign
Office.
JUDGMENT No. 2 15

The matter had reached this stage when the Greek Government,
considering that there was no hope of effecting a settlement by
further negotiation and acting upon a suggestion made by
M. Mavrommatis’ solicitors in their letter of April 1st, 1924, to the
Greek Legation in London, sent to the Foreign Office a dispatch
dated May 12th, 1924, informing His Britannic Majesty’s Govern-
ment of its decision to refer the dispute to the Court, a decision
which—doubtless in view of the approaching opening of the
Court’s ordinary Session—it proceeded to carry out on the
following day, when it filed the application instituting proceedings
with the Registry. .

The Court realises to the full the importance of the rule laying
down that only disputes which cannot be settled by negotiation
should be brought before it. It recognises, in fact, that before a
dispute can be made the subject of an action at law, its subject mat-
ter should have been clearly defined by means of diplomatic nego-
tiations. Nevertheless, in applying this rule, the Court cannot dis-
regard, amongst other considerations, the views of the States con-
cerned, who are in the best position to judge as to political reasons
which may prevent the settlement of a given dispute by diplomatic
negotiation. When negotiations between the private person and
the authorities have already—as in the present case—defined all
the points at issue between the two Governments, it would be
incompatible with the flexibility which should characterise inter-
national relations to require the two Governments to reopen a
discussion which has in fact already taken place and on which they
tely. Itshould be observed in this connection that the Foreign
Office, in its reply of April rst, states that the competent depart-
ment to which the negotiations had been entrusted had fully and
carefully examined the question.

ITT.

The Court has now to consider the condition which Article 26
of the Mandate imposes upon its jurisdiction when laying down
that the dispute must relate “to the interpretation or the application
of the provisions of the Mandate’. The dispute may be of any nature;
the language of the article in this respect is as comprehensive
as possible (any dispute whatever — tout différend, quel qu'il

 
JUDGMENT No. 2 16

soit) ; but in every case it must relate to the interpretation or
the application of the provisions of the Mandate.

In the first place, the exact scope must be ascertained of the inves-
tigations which the Court must, under Article 36, last paragraph,
of the Statute, pursue in order to arrive at the conclusion that the
dispute before it does or does not relate to the interpretation or the
application of the Mandate, and, consequently, is or is not within.
its jurisdiction under the terms of Article 26. Neither the Statute
nor the Rules of Court contain any rule regarding the procedure to
be followed in the event of an objection being taken im limine litis
to the Court’s jurisdiction. The Court therefore is at liberty to
adopt the principle which it considers best calculated to ensure
the administration of justice, most suited to procedure before an
international tribunal and most in conformity with the fundamental
principles of international law.

For this reason the Court, bearing in mind the fact that its juris-
diction is limited, that it is invariably based on the consent of the
respondent and only exists in so far as this consent has been
given, cannot content itself with the provisional conclusion that
the dispute falls or not within the terms of the Mandate. The
Court, before giving judgment on the merits of the case, will
satisfy itself that the suit before it, in the form in which it has been
submitted and on the basis of the facts hitherto established, falls to
be decided by application of the clauses of the Mandate. For the
Mandatory has only accepted the Court’s jurisdiction for such
disputes.

It is true that in Advisory Opinion No. 4 regarding the National-
ity Decrees in Tunis and Morocco (French Zone}, the Court, which
had to take a decision upon a plea to the jurisdiction, declared that
the jurisdiction of the Council of the League of Nations must be
considered to exist provided that the legal grounds (fitres) of an
international character advanced by the Parties are such as to
justify the provisional conclusion that they are of juridical import-
ance for the dispute.

In that case, the plea was made under paragraph 8 of Article 15
of the Covenant and was directed against the very general juris-
diction given by the first paragraph to the Council of the League of

‘Nations covering all disputes likely to lead to a rupture. Whereas
in the present case, the objection to the Court’s jurisdiction taken
by the British Government relates to a jurisdiction limited to cer-
JUDGMENT No. 2 17

tain categories of disputes, which are determined according to a
legal criterion (the interpretation and application of the terms of
the Mandate), and tends therefore to assert the general rule that
States may or may not submit their disputes to the Court at their
discretion.

The dispute brought before the Court by the Greek Government’s
application relates to the question whether the Government of
Palestine and consequently also the British Government have, since
1921, wrongfully refused to recognise to their full extent the rights
acquired by M. Mavrommatis under the contracts and agreements
concluded by him with the Ottoman authorities in regard to certain
public works.

In support of its application, the Greek Government cites
Article xx of the Mandate, which runs as follows :

“The Administration of Palestine shall take all necessary
measures to safeguard the interests of the community in connec-
tion with the development of the country, and, subject to
any international obligations accepted by the Mandatory,
shall have full power to provide for public ownership or control
of any of the natural resources of the country or of the public
works, services and utilities established or to be established
therein. It shall introduce a land system appropriate to the
needs of the country, having regard among other things to the
desirability of promoting the close settlement and intensive
cultivation of the land.

“The Administration may arrange with the Jewish Agency
mentioned in Article 4 to construct or operate, upon fair and
equitable terms, any public works, services and utilities, and
to develop any of the natural resources of the country, in
so far as these matters are not directly undertaken by the
Administration. Any such arrangements shall provide that
no profits distributed by such agency, directly or indirectly,
shall exceed a reasonable rate of interest on the capital, and
any further profits shall be utilised by it for the benefit of the
country in a manner approved by the Administration.”

The question to be solved is whether the dispute above mentioned
should be dealt with on the basis of this clause. Taken as a whole,
Article 11 purports to regulate the powers of the Palestine Admin-
istration as regards : a) public ownership or control of the natural
JUDGMENT No. 2 18

resources of the country or of the public works, services and utilities ;
b) the introduction of a land system appropriate to the needs of the
country and, c) arrangements with the Jewish agency to construct
or operate, upon fair and equitable terms, any public works, services
and utilities and to develop any of the natural resources of the
country. .

The Court feels that the present judgment should be based
principally on the first part of paragraph x of Article rr.

After an introductory phrase laying down in general terms the
fundamental duty of the Administration, namely to “take all
necessary measures to safeguard the interests of the community
in connection with the development of the country”, Article xx
continues to the effect that the Administration of Palestine “shall
have full power to provide for public ownership or control of any
of the natural resources of the country or of the public works,
services and utilities established or to be established therein” —
aura pleins pouvoirs pour décider quant à la propriété ou au contrôle
public de toutes les ressources naturelles du pays, ou des travaux et
services d'utilité publique déjà établis ou à y établir.

The Court considers that, according to the French version, the
powers thus attributed to the Palestine Administration may cover
every kind of decision regarding public ownership and every form
of ‘contrôle which the Administration may exercise either as
regards the development of the natural resources of the country
or over public works, services and utilities. An interpretation
restricting these powers to certain only of the measures which
the Administration may take in regard to public ownership or
to certain only of the ways in which public “contrôle” may be
exercised over the activities in question, though not completely
excluded by the very general wording of the French text, is not
the natural interpretation of its terms: that is to say that the
right to grant concessions with a view to the development of the
natural resources of the country or of public works, services and
utilities, as also the right to annul or cancel existing concessions,
might fall within the terms of the French version of the clause
under consideration.

The English version, however, seems to have a more restricted
meaning. It contemplates the acquisition of “public ownership”
or “public control’ over any of the natural resources of the country
JUDGMENT No. 2 19

or over the public works, services and utilities established or to
be established therein.

Since no question of “public ownership” is raised in the present
case, the Court has devoted its whole attention to the meaning
of the expression “public control”. It has ascertained that the
word “control” may have a very wide sense but that, used in |
conjunction with the expression “public ownership’, it would
appear rather to mean the various methods whereby the public
administration may take over, or dictate the policy of, under-
takings not publicly owned.

The Court is of opinion that, where two versions possessing equal
authority exist one of which appears to have a wider bearing than
the other, it is bound to adopt the more limited interpretation which
. can be made to harmonise with both versions and which, as far as
it goes, is doubtless in accordance with the common intention of the
Parties. Inthe present case this conclusion is indicated with especial
force because the question concerns an instrument laying down
the obligations of Great Britain in her capacity as Mandatory for
Palestiné and because the original draft of this instrument was
probably made in English. .

The Mavrommatis concessions in themselves are outside the scope
of Article 11, but the question before the Court is whether, by grant-
ing the Rutenburg concessions—-which cover at least a part of the
same ground—the Palestine and British authorities have disregarded
international obligations assumed by the Mandatory, by which
obligations Greece is entitled to benefit.

The connection between the Rutenberg and Mavrommatis con-
cessions arising out of the fact that they partially overlap, may
be considered as admitted because the Palestine and British author-
ities, when the question of the validity of the latter concessions
was brought up, invited the interested party to come to an under-
- standing with the Zionist organisation and with Mr. Rutenberg.

If the Rutenberg concessions fall within the scope of Article 11,
the dispute undoubtedly relates to that article.

In this connection, the Court has to decide whether the grant of
the Rutenberg concessions has given rise to the acquisition or exer-
cise of “public control” in the sense contemplated above.

If the expression ‘‘public control’ is contrasted with ‘private
control” in the very restricted sense of a public undertaking as
opposed to a private undertaking controlled by the public author-
JUDGMENT No. 2 20

ities, the Rutenberg concessions cannot be considered as having
conferred upon the Palestine Administration ‘public control”
over the services under concession.

But it does not appear to be correct to maintain that the English
expression ‘‘public control” only covers cases where the Government
takes over and itself directs undertakings of one kind or another.
The expression is also used to indicate certain forms of action taken
by the State with regard to otherwise private undertakings.
Even in such cases, the world “‘control’’, in the sense in which it is
generally used, cannot be employed to describe practically all
acts of public authority ; “control” always means measures of a
special character in connection with an economic policy consisting
in subordinating, in one way or another, private enterprise to public
authority. This wider meaning of the English expression appears
to be the only one which does not nullify the expression contrôle
public in the French version : it seems hardly possible to read the
latter as referring exclusively to cases where a public administra-
tion itself takes in hand an untertaking. It is in this sense that
even the grant of a concession of public utility to an individual or to
a company may be accompanied by measures which amount to an
exercise of “public control”.

In this respect it should be observed that Article 28 of the Ruten-
berg concessions expressly lays down that “‘the undertaking of the
company under this concession shall be recognised as a public utility
Body under Government control” : it would not be correct to inter-
pret this clause as reserving to the Government the right, should
it see fit, to assume control of the undertaking. This “Government
control” appears rather to be connected with the recognition of
the undertaking as a public utility body. Moreover, it is clearly
of a different nature to the supervision which the Palestine Admin-
istration may exercise over the financial operations of the com-
pany under Article 36 of the concessions.

Again it may be remarked that the concessions in question have
been granted to a company which Mr. Rutenberg undertakes to
form and the statutes of which, according to Article 2 of the agree-
ment concerning the grant of the concession for the Jordan and
Article 34 of the Jaffa concession, were to be approved by the High
Commissioner for Palestine in agreement with the Jewish agency
mentioned in the Mandate.
JUDGMENT No. 2 az

In order to form an idea of the significance of this clause, it must
be remembered that this Jewish agency is described as follows in

Article 4 of the Mandate:

“Anappropriate Jewishagen-

cy shall be recognised as a -

public body for the purpose
of advising and co-operating
with the Administration of
Palestine in such economic,
social and other matters as
may affect the establishment

of the Jewish national home.

and the interests of the Jewish
population in Palestine, and,
subject always to the control
of the Administration, to assist
and take part in the develop-
ment of the country.

“The Zionist organisation....
shall be recognised as such
agency.”

« Un organisme juif convena-
ble sera officiellement reconnu
et aura le droit de donner des
avis à l’Administration de la
Palestine et de coopérer avec
elle dans toutes questions éco-
nomiques, sociales et autres,
susceptibles d’affecter l’établis-
sement du foyer national juif
et les intérêts de la population
juive en Palestine, et, toujours
sous réserve du contrôle de

l'Administration, d’aider et
de participer au développement
du pays.

« L'organisation sioniste sera
reconnue comme étant l’orga-

. nisme visé ci-dessus ....»

This clause shows that the Jewish agency is in reality a public
body, closely connected with the Palestine Administration and that
its task is to co-operate, with that Administration and under its’

“control, in the development of the country. The words used in
paragraph 2 of Article 11 to indicate the action of the Jewish
agency are the same as those used in the first paragraph to indicate
the use to be made of the powers granted to the Palestine Admin-
istration. It is obviously a program of economic policy which
the Administration may carry out, either directly, or through
a public body acting under its control.

The conclusion which appears to follow from the preceding argu-
ment is that the Rutenberg concessions constitute an applica-
tion by the Administration of Palestine of the system of “public
‘control’ with the object of developing the natural resources of
the country and of operating public works, services and utilities,
Thus envisaged, these concessions may fall within the scope of
Article xx of the Mandate.

But even if any doubt on this point remained, the Court believes
JUDGMENT No. 2 22

that it should disregard it in view of a passage in the Preliminary
Counter-case filed by His Britannic Majesty’s Government on
June r6th, 1924, containing a declaration which, no matter in
what connection it was made, refers directly to the relations
between the Rutenberg concessions and Article 11 of the Mandate.

This passage runs as follows :

“The concessions granted to
Mr. Rutenberg in September,
1921, for the development of
electrical energy and water-
power in Palestine (Annex to
the Greek Case, pp. 21—52)
were obliged to conform to this
Article x1, and it would have
been open to any Member of
the League to question provi-
sions in those concessions which
infringed the international obli-
gations which His Britannic
Majesty as Mandatory for

«Les concessions accordées en
septembre 1921 aM. Rutenberg
pour le développement de
Vénergie électrique et de la
force hydraulique en Palestine
(Annexe au Mémoire grec,
pages 21 à 52) ont obligatoire-
ment dû être faites en con-
formité de l’article 11 et il eût
été loisible à tout Membre de
la Société demettreen question
toute stipulation de ces conces-
sions qui eût porté atteinte
aux obligations internationales

assumées par Sa Majesté
britannique en qualité de Man-
dataire pour la Palestine. »

Palestine had accepted.”

The express reference to the ‘international obligations accepted
by the Mandatory” makes it clear that this statement refers to
paragraph x of Article rr.

Again the British Agent’s oral pleading contains the following :

“Article 11 provides in the first part which I have read, that
the Government of Palestine may itself develop these natural
resources. It shall have full power to provide for public owner-
ship or control of any of the natural resources of the country,
subject to the international obligations accepted by the Manda-
tory. Then comes a second paragraph which enables the Admin-
istration to “arrange with the Jewish agency’’—that is the
Zionist Organisation which had been mentioned in an earlier
portion—‘‘to construct or operate, upon fair and equitable
terms, any public works, services and utilities, and to develop
any of the natural resources of the country’’, in so far as these
JUDGMENT No. 2 23

matters are not directly undertaken by the Administration.
It will be noticed that there is no repetition in that second para-
graph of those words “subject to any international obligations
accepted by the Mandatory”, but I think it is a limitation upon
the powers of the Mandatory which is so obvious that it is implied
in the second paragraph just as much as in the first. The Man-
datory cannot, in making his arrangements for the development
of the natural resources of the country, ignore the international
obligations which he has accepted.”

*
* *

The powers accorded under Article rr to the Administration
of Palestine must, as has been seen, be exercised ‘‘subject to
_ any international obligations accepted by the Mandatory’. This
qualification was a necessary one, for the international obligations
of the Mandatory are not, ipso facio, international obligations of
Palestine. Since Article rz of the Mandate gives the Palestine Admin-
istration a wide measure of autonomy, it was necessary to make
absolutely certain that the powers granted could not be exercised
in a manner incompatible with certain international engagements
of the Mandatory. The obligations resulting from these engage-
ments are therefore obligations which the Administration of Pales-
tine must respect ; the Mandatory is internationally responsible for
any breach of them since, under Article 12 of the Mandate, the exter-
nal relations of Palestine are handled by it. It has been contended
on behalf of the Greek Government that the Administration of
Palestine, by arranging with the Jewish agency for the construc-
tion or operation of the works or of a portion of the works for
which M. Mavrommatis already held concessions and not paying
the latter compensation, had disregarded the international obliga-
tions ofthe Mandatory. At the present stage of the proceedings the
question whether there really has been a breach of these obligations
can clearly not be gone into ; to do so would involve a decision as to
the responsibility of the respondent, a thing which the two Govern-
ments concerned do not at the moment ask the Court to do. But,
in accordance with the principles set out above, the Court is
constrained at once to ascertain whether the international
obligations mentioned in Article rz affect the merits of the case
and whether any breach of them would involve a breach of the
provisions of this article.
JUDGMENT No. 2 24

There has been much discussion as to what international
obligations of the Mandatory’s must be respected by the Admin-
istration of Palestine. The Greek Government appears to hold
that these are all international obligations in general; on the
other hand the submission of the British Government in its
preliminary Counter-case is that only various beneficent principles
are intended, to the maintenance of which the League of Nations,
on whose behalf His Britannic Majesty exercises the mandate
over Palestine, is pledged, such as freedom of transit and com-
munications, equality of commercial opportunity for all Members
of the League, suppression of the arms traffic, etc. It is not
however certain whether this submission was maintained in the
oral proceedings. .

The Court, whilst abstaining from giving an opinion on these
opposing contentions, feels constrained at once to make certain
reservations in regard to them. The former does not appear
to take sufficient account of the peculiar importance attaching
to the words “accepted by the Mandatory’, which obviously
contemplate obligations contracted, even though, in a sense,
it may be said that the whole body of international law has been
accepted by States. Moreover, there would appear to be no
reason for such a clause in this connection. The second inter-
pretation is also unsupported by any argument and it is not
easy to see any connection between it and the subject matter
of the clause of which it forms part. In the opinion of the Court,
the international obligations mentioned in Article 11 are obliga-
tions contracted having some relation to the powers granted
to the Palestine Administration under the same article.

The Court has been informed that in the draft of the Mandate,
prepared when it was thought that the Treaty of Sévres would
shortly be ratified, the clause under discussion was worded as
follows: “subject to Article 311 of the Treaty of Peace with
Turkey”, the article of the Mandate being in other respects ident-
ical with the final text. Later, when it became clear that the
Treaty of Sèvres would never come into force, whilst the new
Peace Treaty with Turkey had not yet been drafted, in order to
avoid delay in the adoption of the Mandate, the reference to the
Treaty of Sévres was replaced by the words “international obliga-
tions accepted by the Mandatory’. This phrase therefore—what-
ever its scope may be in other directions—includes at all events
JUDGMENT .No. 2 25

the provisions which, in the future Peace Treaty with Turkey,
were to take the place of the provisions of Article 311 of the
Treaty of Sévres.

This article which is the second of Section VI (Companies and
Concessions) of Part IX (Economic Clauses) of that Treaty, is
worded as follows :

“In territories detached from Turkey to be placed under
the authority or tutelage of one of the Principal Allied
Powers, Allied nationals and companies controlled by Allied
groups or nationals holding concessions granted before
October 29th, 1914, by the Turkish Government or by any
Turkish local authority shall continue in complete enjoyment
of their duly acquired rights, and the Power concerned shall
maintain the guarantee granted or shall assign equivalent
ones.

“Nevertheless, any such Power, if it considers that the
maintenance of any of these concessions should be contrary
to the public interest, shall be entitled, within a period of
six months from the date on which the territory is placed
under its authority or tutelage, to buy out such concession
or to propose modifications therein ; in that event it shall
be bound to pay to the concessionnaire equitable compen-
sation in accordance with the following provisions.

“Tf the Parties cannot agree on the amount of such com-
pensation, it will be determined by Arbitral Tribunals com-
posed of three members, one designated by the State of
which the concessionnaire or the holders of the majority
of the capital in the case of a company is or are nationals,
one by the Government exercising authority in the territory
in question, and the third designated, failing agreement
between the Parties, by the Council of the League of Nations.

“The Tribunal shall take into account, from both the legal
and equitable standpoints, all relevant matters, on the basis
of the maintenance of the contract adapted as indicated
in the following paragraph.

“The holder of a concession which is maintained in force
JUDGMENT No. 2 26

shall have the right, within a period of six months after the
expiration of the period specified in the second paragraph
of this article, to demand the adaptation of his contract
to the new economic conditions, and in the absence of agree-
ment direct with the Government concerned, the decision
shall be referred to the Arbitral Commission provided for
above.”

As Article 311 of the Treaty of Sévres dealt with concessions
in territories detached from Turkey and as that article is -now
replaced by Protocol XII of the Treaty of Lausanne, it follows
that ‘the international obligations accepted by the Mandatory”,
referred to in Article rz of the Mandate, certainly include the
obligations arising out of Protocol XII of the Lausanne Treaty.

These obligations limit the powers of the Palestine Admin-
istration to provide for public ownership or control of any of the
natural resources of the country or of the public works, services
‘and utilities established or to be established therein. Since—as
has been already stated—the Rutenberg concessions fall within
the scope of Article 11 of the Mandate, it is obvious that the
Palestine Administration is, as regards these concessions, bound
to respect obligations which Great Britain has accepted under
Protocol XII. If the Administration has, by granting the
Rutenberg concessions, committed a breach of these obligations,
there has been an infringement of the terms of Article rz of
the Mandate which may be made the subject of an action
before the Court under Article 26.

The Court considers that the reservation made in Article 11
regarding international obligations is not a mere statement of
fact devoid of immediate legal value, but that, on the contrary,
it is intended to afford these obligations within the limits fixed
in the article, the same measure of protection as all other
provisions of the Mandate.

It now only remains to consider whether there are any inter-
national obligations arising out of Protocol XII of Lausanne
—hereinafter called ‘‘Protocol XII’’—which affect the Mavrommatis
concessions.

The instrument in question which is entitled “Protocol relating
to certain Concessions granted in the Ottoman Empire”, concerns
JUDGMENT No. 2 27

concessionary contracts duly entered into before October 29th,
1914, between the Ottoman Government or any local authority,
on the one hand, and nationals (including Companies) of. the
Contracting Powers, other than Turkey, on the other. Greece
is one of these Powers. The Protocol includes two sections,
the first of which (Articles 1 to 8) concerns concessions in terri-
tories which continue to form part of the Ottoman Empire, where-
as the second (Articles 9 to 13) concerns concessions in territories
which have been detached. The fundamental principle of the
Protocol is the maintenance of concessionary contracts concluded
before October 20th, 1914. In territories detached from Turkey,
the State which acquires the territory is subrogated as regards
the rights and the obligations of Turkey; the greater part of
the provisions of Section I also apply to the contracts dealt with
in Section II. Beneficiaries under concessionary contracts entered
into before October zgth, 1914, which, at the time of the coming
into force of the Treaty of Peace, have begun to be put into
operation, are entitled to have their contracts readapted to the new
economic conditions; other beneficiaries are not entitled to such
readaptation, but their contracts may be dissolved at their request
and in this case they are entitled, if there is ground for it, to
an equitable indemnity in respect of survey and investigation
work,

It is not disputed that the Jerusalem concessions dated from
before October 29th, 1914, and must therefore be dealt with in
accordance with the terms of Protocol XII. On the other hand,
the Parties do not agree on the question whether the holder of these
concessions is entitled to benefit by the provisions of Article 4
of the Protocol and consequently to claim that they should be
readapted to the new economic conditions ; or whether, in accord-
ance with Article 6, he is only entitled to request that the contract
may be dissolved with reasonable compensation for survey and
investigation work. In accordance with the principles enunciated
above, the question whether the Administration of Palestine can
withhold from M. Mavrommatis the readaptation of his Jerusalem
concessions, is a question concerning the interpretation of Article xx
of the Mandate, and consequently the provisions of Article 26
are applicable to it.

With regard to the Jaffa concessions, the position is as follows :
The preliminary agreements are dated January 27th, 1914, and
JUDGMENT No. 2 28

on March 6th of the same year, the Ministry of Public Works

at Constantinople authorised the District of Palestine to grant

the proposed concessions. They were not however converted into

concessions duly signed by the Ottoman authorities until January

28th, 1916. According to an Ottoman law promulgated in the mean- .
time, they had to be confirmed by Imperial Firman; but this

condition was never fulfilled.

It appears from the documents placed before the Court by the
Greek Government and dealing with the negotiations which had
taken place between those interested, that the Parties do not
agree on the question whether Protocol XII has the effect of depriv-
ing concessions obtained in Turkey after October 29th, 1914,
of any value as against States acquiring former Ottoman territory,
or whether, on the contrary, “concessions granted between October
29th, 1914, and the restoration of peace in countries where Turkey
continued to exercise sovereign power, hold good, in principle,
as against the successor States, though the latter cannot be com-
pelled to maintain them.”

The Court has not to give an opinion on the merits of this conten-
tion. It will suffice to observe that if on the one hand, Protocol XIT
being silent regarding concessions subsequent to October zgth,
1914, leaves intact the general principle of subrogation, it is,
on the other hand, impossible to maintain that this principle falls
within the international obligations contemplated in Article rz
of the Mandate as interpreted in this judgment. The Admin-
istration of Palestine would be bound to recognise the Jaffa
concessions, not in consequence of an obligation undertaken by the
Mandatory, but in virtue of a general principle of international law
to the application of which the obligations entered into by the
Mandatory created no exception.

Though it is true that for the purpose of the settlement of a
dispute of this kind the extent and effect of the international
obligations arising out of Protocol XII must be ascertained, it is
equally the fact that the Court is not competent to interpret and
apply, upon a unilateral application, that Protocol as such, for it
contains no clause submitting to the Court disputes on this subject.

On the other hand, the Court has jurisdiction to apply the Protocol
of Lausanne in so far as this is made necessary by Article rr of
the Mandate. | |

4
JUDGMENT No. 2 29

The foregoing reasoning leads to the following conclusions :

(a) That the dispute between the British and Greek Govern-
ments concerning M. Mavrommatis’ claim in respect of the Jerusa-
lem concessions must be decided on the basis of the provisions of
Article 11 of the Mandate and that consequently it is within the
category of disputes for which the Mandatory has accepted the
jurisdiction of the Court ;

(®) that, on the other hand, the dispute between these Govern-
ments concerning M. Mavrommatis’ claims in respect of the Jaffa
concessions has no connection with Article 11 of the Mandate and
consequently does not fall within the category of disputes for which
the Mandatory has accepted the jurisdiction of the Court.

Although a single application has been filed with the Court for
the payment by Great Britain of a lump sum ; and although the
case of the Mavrommatis concessions, throughout the negotiations
preceding the present action, has, all things considered, been dealt
with as one single question, the fact remains that, in its Case, the
Greek Government submitted its claim under three different head-
ings. One of these—that relating to the Jordan works—has been
abandoned in the Case itself ; the other two relating to Jerusalem
and Jaffa respectively are dealt with separately and separate claims
for compensation are submitted. The Court therefore, having
ascertained that it only has jurisdiction to entertain the claim
relating to Jerusalem, reserves this claim for judgment on its
merits and declares that its jurisdiction does not extend to the claim
relating to the works at Jaffa.

IV
Having thus established its jurisdiction under Articles 26 and 11
of the Palestine Mandate, the Court has to consider whether as
concerns the dispute regarding the Jerusalem concessions, this

jurisdiction may not be limited by another international instrument
which might overrule the provisions of the Mandate.

If a State has recourse to the Court under a clause establishing
the latter’s compulsory jurisdiction, it must be prepared for the
contingency that the other Party may cite agreements entered into
JUDGMENT No. 2 30

between the opposing Parties which may prevent the exercise of
the Court’s jurisdiction. Now His Britannic Majesty’s Agent
in his “Preliminary Objection to the Jurisdiction of the Court”,
introducing the ‘Preliminary Counter-Case”, bases his request
for the dismissal of the proceedings instituted by the Greek Govern-
ment, firstly on the contention that Article 26 of the Mandate
is not applicable in this case and, secondly on the contention that
the only international instrument dealing with the recognition of
concessions in Palestine is Protocol XII, and that this instrument
contains no provision giving the Permanent Court of International
Justice jurisdiction to decide disputes relating to the interpretation
or application of that Protocol.

Though His Britannic Majesty’s Agent does not expressly con-
tend that the Court’s jurisdiction under the Mandate—which he
disputes—is incompatible with the provisions of Protocol XII,
the Court considers that the citation of this document by the British
Agent must be regarded as one of the grounds for the objection
to the Court’s jurisdiction. In the circumstances, it will therefore
not be necessary to consider whether the Court, whose jurisdiction
is dependent on the will of the States concerned in the dispute,
would be entitled, when giving judgment in regard to its jurisdic-
tion, to consider arguments other than those advanced by the
Parties.

It is certain that Protocol XII is an international instrument,
quite distinct from and independent of the Mandate for Palestine.
It deals specifically and in explicit terms with concessions such
as those of M. Mavrommatis, whereas Article 11 of the Mandate
deals with them only implicitly. Furthermore it is more recent
in date that the Mandate. All the conditions therefore are fulfilled
which might make the clauses of the Protocol overrule those of
the Mandate. Although the provisions of the Mandate possess a
special character by reason of the fact that they have been drawn
up by the Council of the League of Nations, neither of the Parties
has attempted to argue that a Member of the League of Nations
cannot renounce rights which he possesses under the terms of the
Mandate.

Before considering whether, and, if so, to what extent, the juris-
diction of the Court under Article 26 might be affected by Protocol
XII, it should be observed that, as has already been established,
Article 11 refers to Protocol XII. This international instrument
JUDGMENT No. 2 31

must be examined by the Court not merely as a body of rules which
may limit its jurisdiction, but also and above all as applicable
under the terms of Article 11 of the Mandate which is the very
clause from which the Court derives its jurisdiction. In this
respect, the Protocol'is the complement of the provisions of the
Mandate in the same way as a set of regulations alluded to in a law
indirectly form part of it. Nevertheless, from whichever of the
two aspects it is regarded, Protocol XII remains the same and has
the same effect.

- The fact that Article 11 only refers to the Protocol in general
terms, and that the Protocol is more recent in date than the Man-
date, does not justify the conclusion that the Protocol would only
be applicable in Palestine in so far as it is compatible with the
Mandate. On the contrary, in cases of doubt, the Protocol, being
a special and more recent agreement, should prevail.

If this is true, it is equally true that the provisions of the Mandate
and more particularly those regarding the jurisdiction of the Court
are applicable in so far as they are compatible with the Protocol.
The reservation in Article 11 regarding international obligations
makes it quite clear that the intention is that these are to be
respected in their entirety but that they are not to have any
general limitative effect as regards the provisions of Article II.
The silence of Protocol XII concerning the Mandate and the juris-
diction of the Permanent Court of International Justice, does not
justify the conclusion that the Parties intended to exclude such juris-
diction ; for the Protocol does not only deal with mandated terri-
tories, and it includes amongst its signatories a State which is
not a Member of the League of Nations. Though respect for
Protocol XII, in so far as it constitutes a body of rules applicable
in Palestine as concerns any Member of the League of Nations,
is assured by Article 11 of the Mandate, the provision of Article 26
definitely establishing the jurisdiction of the Court in disputes
relating to Article 11 cannot be in any way affected by the silence
of the Protocol regarding this jurisdiction.

The Protocol XII and Article rr of the Mandate are in no way in-
compatible. This may clearly be seen by a comparison of the two
documents. Article 11 does not expressly mention concessions ; it is
confined to a definition of certain powers of the Mandatory and
of certain of the objects of the economic policy of the Palestine
Administration. On the other hand, the Protocol deals exclusively
JUDGMENT No. 2 32

and in detail with concessions ; it establishes tests according to
which certain concessions must be recognised ; it lays down rules
for the subrogation of the successor States as regards the rights
and obligations of the Turkish authorities. This is substantive law.
But the Protocol also contains clauses concerning the procedure to
be followed: provision is made for administrative negotiations
regarding the readaptation of certain concessions ; times are fixed
within which these negotiations may take place or certain decla-
rations on the part of concession holders may be made; lastly
it lays down a special procedure for the valuation by experts of
the indemnities to be granted to concession holders.

It is these provisions of the Protocol concerning procedure which
may be regarded as incompatible, not with Article 11 of the Mandate,
but with the jurisdiction derived by the Court from that article.
This incompatibility is twofold. In so far asthe Protocol establishes
in Article 5 a special jurisdiction for the assessment of indemnities,
this special jurisdiction—provided that it operates under the con-
ditions laid down—excludes as regards these matters the general
jurisdiction given to the Court in disputes concerning the interpre-
tation and application of the Mandate. On the other hand, the
provisions regarding administrative negotiations and time limits
in no way exclude the jurisdiction of the Court ; their effect is merely
to suspend the exercise of this jurisdiction until negotiations have
proved fruitless and the times have expired. Subject to the special
powers given to the experts, and to the time limits and the decla-
rations provided for, the Court’s jurisdiction remains intact in so
far as it is based on Article 11. In particular, this is the case as
regards disputes relating to the interpretation and application of
the provisions of the Protocol itself.

Now in the present case it would appear that the dispute between
the two Parties relates to points which are preliminary points as
regards the application of Articles 9, 1 and 4 to 6 of the Protocol.
Whilst a difference of opinion prevails regarding the question
whether the Mavrommatis concessions at Jerusalem fall under the
terms of Article 4 or Article 6 of the Protocol, the provisions relating
to the procedure to be followed in either event cannot be used
in argument against the Court’s jurisdiction. For these reasons,
neither the jurisdiction of the Court, nor the exercise of its juris-
diction, is, at the present stage of the dispute, affected by the
JUDGMENT No. 2 © 33

provisions of Protocol XII regarding the special tribunal provided
for in Article 5 of the time limits mentioned in Articles 4 and 6.
Nor can the argument that the concession holder has not exercised
the right of option provided for in Article 4 be used against the
Greek Government. The British Government cannot insist on the
exercise of this right so long as it denies that the consession fall
under the terms of that article. The question remains to be con-
sidered whether the negotiations which have taken place with regard
to the application of the Protocol in anticipation of its coming into
force can exert any influence as regards the expiration of the times
in question. This question however cannot arise until it has
been decided whether the time limits applicable to the con-
cession are those laid down in Article 4 or in Article 6.

V.

The Treaty of Lausanne and Protocol XII were signed by Great
Britain and Greece on July 24th, 1923. When the final negotiations
between Greece and Great Britain in regard to the Mavrommatis
concessions took place {January to April 1924), and at the moment
when Greece filed its application (May 13th; 1924) the deposit of
ratifications, which was provided for in Article 143 of the Treaty of
Lausanne, had not taken place. This condition had to be fulfilled
before the Treaty and its supplementary instruments could come
into effect as regards signatories having then ratified it. The deposit
was effected on August 6th,1924. Already before that date Greece
Greek law of August 25th, 1923: Greek official Gazette of the
same date) and Great Britain (Treaty of Peace — Turkey — Act
of April 15th, 1924) had taken the necessary steps for ratification of
the Treaty. Since the Treaty is now in force and Protocol XII has
become applicable as regards Great Britain and Greece, it is not
necessary to consider what the legal position would have been if
the Treaty had not been ratified at the time of the Court’s judgment.

As His Britannic Majesty’s Agent relied on the fact that the Pro-
tocol was not in force, the Court is constrained to state its opinion
on the question whether its jurisdiction may be affected by the fact
that this Protocol is only effective as from August 6th, 1924.
JUDGMENT No. 2 34

Protocol XII was drawn up in order to fix the conditions govern-
ing the recognition and treatment by the contracting Parties of
certain concessions granted by the Ottoman authorities before the
conclusion of the Protocol. An essential characteristic therefore
of Protocol XII if that its effects extend to legal situations dating
from a time previous to its own existence. If provision were not
made in the clauses of the Protocol for the protection of the rights
recognised therein as against infringements before the coming
into force of that instrument, the Protocol would be ineffective
as regards the very period at which the rights in question are
most in need of protection. The Court therefore considers that the
Protocol guarantees the rights recognised in it against any violation
regardless of the date at which it may have taken place.

In the same connection it must also be considered whether
the validity of the institution of proceedings can be disputed
on the ground that the application was filed before Protocol XII
had become applicable. This is not the case. Even assuming that
before that time the Court had no jurisdiction because the inter-
national obligation referred to in Article 11 was not yet effective,
it would always have been possible for the applicant to re-submit
his application in the same terms after the coming into force of the
Treaty of Lausanne, and in that case, the argument in question
could not have been advanced. Even if the grounds on which the
institution of proceedings was based were defective for the reason
stated, this would not be an adequate reason for the dismissal of the
applicant’s suit. The Court, whose jurisdiction is international, is
not bound to attach to matters of form the same degree of import-
ance which they might possess in municipal law. Even, therefore,
if the application were premature because the Treaty of Lausanne
had not yet been ratified, this circumstance would now be covered
by the subsequent deposit of the necessary ratifications.

As has been explained above, the dispute relates to points pre-
liminary to the application of certain provisions of Protocol XII,
namely those dealing with negotiations to be undertaken and time
limits to be observed. For this reason it cannot be argued against
the applicant that he is under an immediate obligation to conform
to these provisions. This conclusion is, in the present case, also
pointed to for another reason : the Parties, and before them, the
JUDGMENT No. 2 35

persons interested, have by mutual consent and at the instance of
‘His Britannic Majesty’s Government, conducted their negotiations,
since the signature of the Treaty of Lausanne, on the basis of
Protocol XII. There would appear to be precedents for this.

Finally one last point remains which concerns the question of
retrospective effect raised by His Britannic Majesty’s Agent. If
the Court’s jurisdiction is based on Article 11 of the Mandate, this
clause must be applicable to the dispute, not merely ratione matena@,
but also vatione temporis.

It must in the first place be remembered that at the time when
the opposing views of the two Governments took definite shape (April
1924), and at the time when proceedings were instituted, the Man-
date for Palestine was in force. The Court is of opinion that, in
cases of doubt, jurisdiction based on an international agreement
embraces all disputes referred to it after its establishment. In
the present case, this interpretation appears to be indicated by the
terms of Article 26 itself where it is laid down that “any dispute
whatsoever .... which may arise’ shall be submitted to the Court.
The reservation made in many arbitration treaties regarding dis-
putes arising out of events previous to the conclusion of the treaty
seems to prove the necessity for an explicit limitation of jurisdiction
and, consequently, the correctness of the rule of interpretation enun-
clated above. The fact of a dispute having arisen at a given mo-
ment between two States is a sufficient basis for determining whether
as regards tests of time, jurisdiction exists, whereas any definition
of the events leading up to a dispute is in many cases inextricably
bound up with the actual merits of the dispute.

Nevertheless, even supposing that it were admitted as essential
that the act alleged by the Applicant to be contrary to the provisions
of the Mandate should have taken place at a period when the Man-
date was in force, the Court believes that this condition is fulfilied
in the present case. If the grant of the Rutenberg Concessions,
in so far as they may be regarded as incompatible, at least in part,
with those of Mavrommatis, constitutes the alleged breach of the
terms of the Mandate, this breach, no matter on what date it was
first committed, still subsists, and the provisions of the Mandate
are therefore applicable to it. There is no doubt that the Manda-
tory régime was in force when the British Government, in its letter
JUDGMENT No. 2 36

of April Ist, 1924, adopted the attitude which, in the opinion of
the Greek Government, rendered it impossible to continue negotia-
tions with a view to a settlement and, by so doing, imparted to
the breach of the Mandate, alleged by Greece to have occurred, a
definitive character. |

For these reasons the Court does not feel called to consider whether
the provisions of the Mandate, once they are in force, apply retro-
spectively to the period when, according to the Greek application, the
British Armies utilised, after 1918, certain of M. Mavrommatis’ sur-
veys, and when the Palestine Authorities and the Colonial Office,
in 1921, failed to regard themselves as bound to respect the con-
cessions in question to the extent claimed by M. Mavrommatis.

Without dwelling further on this aspect of the problem, the Court
feels constrained to observe that the Mandate system including
the Mandates to be established for territories formerly belonging
to the Ottoman Empire, dates back to Article 22 of the Covenant
of the League of Nations ; furthermore that the Mandate for Pales-
tine was entrusted to Great Britain by the Principal Allied Powers
in 1920, and, finally, that in rg2xz the draft of the Mandate for Pales-
tine contained a reservation regarding Articles 311 and 312 of the
Treaty of Sévres.

FOR THESE REASONS

The Court, having heard both Parties,

Upholds the preliminary objection submitted by His Britannic
Majesty’s Government in so far as it relates to the claim in respect
of the works at Jaffa and dismisses it in so far as it relates to the
claim in respect of the works at Jerusalem ;

Reserves this part of the suit for judgment on the merits ;

And instructs the President to fix, in accordance with Article 33
of the Rules of Court, the times for the deposit of further docu-
ments of the written proceedings.

Done in French and English, the French text being authoritative.
JUDGMENT No. 2 37

At the Peace Palace, The Hague, this thirtieth day of August one
thousand nine hundred and twenty four, in three copies, one of
which is to be placed in the archives of the Court and the others
to be forwarded to the Agents of the Governments of His Britannic
Majesty and of the Greek Republic respectively.

(Signed) LODER,
President.

(Signed) A. HammarskJOLp,
Registrar.

Lord Finlay and MM. Moore; de Bustamante, Oda and Pessôa,
declaring that they are unable to concur in the judgment
delivered by the Court, and availing themselves of the right
conferred on them by Article 57 of the Court Statute, have
delivered the separate opinions which follow hereafter.

( Inttialled). L.

(Initialled) À. H.
